REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This action is responsive to the claims filed 5/3/2019.
Claims 20-37 are currently pending. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 35 is amended because it includes a reference to “(24)” which should be deleted.
The application has been amended as follows:
Claim 35, line 2, “fluid (24)” has been changed to --fluid--.
Allowable Subject Matter
Claims 20-37 are allowed.
The following is an Examiner’s statement of reasons for allowance: Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the claimed device for pressure-packaging a container, comprising the combination of a needle being adapted to move linearly to pierce a hole through the stopper, a fluid injection means being configured to introduce a fluid in the head space via the hole, a heating cannula being adapted to move linearly to seal the hole by melting the material of the stopper, wherein the needle and the heating cannula are arranged in the cap such that their respective axes of movement are secant at a point located at one of in the material of the stopper and above the material of the stopper when the cap is engaged over the stopper.
The related prior art has been found to disclose related devices and methods for piercing, gas filling, then filling in the pieced hole (e.g. see Taber et al. US 9,428,292, and those made of record); however, the prior art fails to disclose the structural combination of the needle, injection means, and claimed heating cannula. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        2/13/2021